Citation Nr: 1627134	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-00 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for service-connected
right patellar dislocation and degenerative arthritis (right knee condition).

2. Entitlement to a disability rating in excess of 10 percent for service-connected
chronic left knee strain (left knee condition).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1987 to September 1997.  

These matters come before the Board of Veterans' Appeals (Board) from an April
2012 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Anchorage, Alaska.

In December 2013, the Veteran testified before the undersigned Veterans Law
Judge at a videoconference hearing.  A transcript of the proceeding is associated
with the claims file.

In March 2015, the Board denied the issues on appeal.  In April 2015, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order pursuant to a November 2015 
Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The case is once again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2015 JMR the parties agreed that the June 2014 VA examination and accompanying report did not fully address the Veteran's left knee condition and that a new examination is warranted.  Specifically, the examiner did not provide a diagnosis for the left knee or provide the medical history for that knee.  That history includes a September 2013 VA Provider Clinic Note stating "left knee still painful - has torn meniscus."  The examiner also did not address left knee symptomatology reflected by the record, including locking, and did not indicate whether he considered any potential functional impacts of the left knee disability.  

VA treatment records reflect right knee symptoms such as giving way and swelling in March 2015.  

In an April 2016 statement, the Veteran's representative pointed out that the June 2014 examiner also did not address a February 2013 magnetic resonance imaging (MRI) report showing a possible right knee medial meniscal tear.  Her representative also noted that the Veteran has participated in VA's vocational rehabilitation program and continues to receive treatment for her knees at her local VA Medical Center, including x-rays performed in December 2015; those records are not associated with the claims file.

In accordance with the JMR, the Board will remand the case to afford the Veteran a new knee examination.  On remand, updated VA treatment records and the Veteran's VA vocational rehabilitation counseling file should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from April 2015 to the present, as well as the Veteran's VA vocational rehabilitation counseling file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified    of such.

2. Then, schedule the Veteran for a knee examination to determine the current severity of her service-connected right patellar dislocation with degenerative arthritis and chronic left knee strain.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range-of-motion testing, and the results reported.  If testing cannot be accomplished, the examiner should explain why.

In addition to objective test results, the examiner should fully describe the functional effects caused by the knee disabilities.  The examiner must also discuss the impact that the Veteran's knee disabilities have on her ability to secure and maintain substantially gainful employment.  The examiner's report should also include the following:

* Diagnoses for both knee disabilities.

* A discussion of the medical history for both knee disabilities, to include the February 2013 MRI report showing a possible medial meniscal tear in the right knee and the September 2013 VA Provider Clinic Note reflecting pain with a meniscal tear in the left knee.

* A discussion of the symptomatology for both knees, including, but not limited to, locking for the left knee and giving out and swelling for the right knee.  

All findings and conclusions should be set forth in a legible report.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




